738 N.W.2d 744 (2007)
Ghaleb Najib HADDAD, Personal Representative of the Estate of Shibli Jamil Haddad, Deceased, Plaintiff-Appellant,
v.
Waleed MAMMO, D.D.S., Defendant-Appellee.
Docket No. 133597. COA No. 266646.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the February 27, 2007 judgment of the Court of Appeals is considered, and it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on *745 appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.